DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/10/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 8/10/2021.
Election/Restrictions
Claims 1, 2, 4, 7, 10 and 18-20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 4/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/15/2020 is partially withdrawn.  Claims 13-17, directed to biasing member is coupled with cord and a first and second finger contacts, an anti-bending mechanism, a finger holder, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 3, 8, 9, 11 and 12, directed to the biasing member configured to bias the lumen form the open position to the closed position by decreasing the effective length of the conduit by at least 1mm, the biasing member is configured to bias the lumen to the closed position at least in part by twisting the conduit is withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Castaneda on 2/25/2022.

The application has been amended as follows: 
	IN THE CLAIMS:

Claims 3, 8, 9, 11 and 12 are cancelled.
Allowable Subject Matter
Claims 1, 2, 4, 7, 10, 13 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a catheter valve, comprising a conduit having a proximal end and a distal end, wherein the conduit defines a lumen and further wherein the conduit comprises a mesh having at least a portion that is elastomeric, a biasing member disposed between the proximal end and the distal end of the conduit; 
The closest prior art for a catheter valve is Powers (US 5,211,370) as discussed in Non-Final Rejection mailed on 8/10/2021 including a conduit having a proximal end and a distal end, wherein the conduit defines a lumen, a biasing member disposed between the proximal end and the distal end of the conduit; but is silent regarding wherein the conduit comprises a mesh having at least a portion that is elastomeric wherein the biasing member comprises (1) an extended configuration along an axis to thereby cause the lumen to decrease to a first diameter and partially close the conduit.
Sage, Jr. et al. (US 2005/0209518 A1) discloses the closest prior art for wherein the conduit comprises a mesh having at least a portion that is elastomeric but is silent regarding wherein the biasing member comprises (1) an extended configuration along an axis to thereby cause the lumen to decrease to a first diameter and partially close the conduit. 
Claims 2, 4, 7, 10, 13 and 14-20 being dependent on claim 1 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/10/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783